DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saegusa et al. (US 20190305737 A1) in view of Zanbaghi et al. (US 20210344310).
Regarding claim 1: Saegusa teaches an amplifier, comprising: 
	a driver circuit with differential inputs and differential outputs (Saegusa’s Fig. 2: INP and INN; and VOUTP and VOUTN);
	a fault detection circuit coupled to the differential outputs, wherein the fault detection circuit includes: 
		a power supply input  (Saegusa’s Fig. 2: Current source 110),  
		a sense circuit including resistors coupled to the differential outputs 
	(Saegusa’s Fig. 2: R21 and R22 coupled to OUTP and OUTN); and 
	an analyzer circuit coupled to the sense circuit and configured to determine a fault location relative to the differential outputs based on an output of the sense circuit (Saegusa’s Fig. 2: Load state determination circuit 130 and abnormality detection circuits 160_1 to 160_3).
 Saegusa does not explicitly teach that the amplifier is a switching amplifier and the fault detection circuit includes: 
	a power supply input; 
	a sense circuit coupled to the differential outputs, the sense circuit including: 
		a first resistor between the power supply input and a positive output of the 	differential outputs; 
		a second resistor between the positive output and ground; 
		a third resistor between the power supply input and a negative output of 	the differential outputs; and 
		a fourth resistor between the negative output and ground.
Zanbaghi teaches a switching amplifier, comprising: 
	a driver circuit with differential inputs and differential outputs (Zanbaghi’s Fig. 3: Vin comprises a pulse-width modulated signal and a differential signal (para [0023]); and Fig. 9: PWMP+, PWMP-, PWMN+, and PWMN-);
	a fault detection circuit coupled to the differential outputs (Zanbaghi’s Fig. 3: Power Supply 20 and Measurement Circuitry 30; and Fig. 9: VSUPPLY, AFE 30A, Combiner 30B, and para [0040]: AFEs 30A and combiner 30B that may be used to implement measurement circuitry 30), wherein the fault detection circuit includes: 
		a power supply input (Zanbaghi’s Fig. 3: Power Supply 20 and Fig. 9: VSUPPLY); 
		a sense circuit coupled to the differential outputs, the sense circuit 	including: 
			a first resistor between the power supply input and a positive output 		of the differential outputs (Zanbaghi’s Fig. 9: RSNS3); 
			a second resistor between the positive output and ground (Zanbaghi’s Fig. 9: RSNS1);  
			a third resistor between the power supply input and a negative 			output of the differential outputs (Zanbaghi’s Fig. 9: RSNS4); and 
			a fourth resistor between the negative output and ground (Zanbaghi‘s Fig. 9: RSNS2).
	It would have been obvious to a person of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Saegusa’s amplifier and fault detection circuit with Zanbaghi’s switching amplifier and fault detection circuit. The motivation is to provide an appropriate fault detection circuit for a switching amplifier.
Regarding claim 10: Saegusa in view of Zanbaghi teaches the switching amplifier of claim 1, wherein the driver circuit and the fault detection circuit are part of an integrated circuit (Saegusa’s para [0036] and Zanbaghi’s para [0047]).
Regarding claims 11 and 20: the switching amplifier discussed in claim 1 above also supports these corresponding system and method claim.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Saegusa et al. (US 20190305737 A1) in view of Zanbaghi et al. (US 20210344310), as applied to claims 1 and 11, and further in view of Official Notice.
Regarding claim 2: Saegusa in view of Zanbaghi teaches the switching amplifier of claim 1, wherein the sense circuit includes: a first switch between the power supply input and the positive output; a second switch between the positive output and ground; a third switch between the power supply input and a negative output of the differential outputs; and a fourth switch between the negative output and ground; and a controller configured to control on and off states of the first, second, third, and fourth switches in accordance with a fault test that applies a test signal to the differential output (Zanbaghi’s Fig. 3: Microcontroller Core 28 supply a digital input signal Dig_IN and para [0023]; Fig. 5 and Fig. 8: switches 42A-B and 44A-B ON/OFF under the control of Microcontroller Core 28) but not explicitly teach the test signal having a frequency below 20Hz or above 20kHz.
However, it is common in the art that a signal having a frequency below 20Hz or above 20kHz being used as a test signal because the audio signal within these frequency ranges are inaudible to human (Official Notice). The motivation of the utilizing these frequency range test signals is to avoid disturbing user’s while running tests.
Regarding claim 12: the switching amplifier discussed in claim 2 above also supports this corresponding system claim.
Allowable Subject Matter
Claims 3-9, 13-19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6621336 B1
US 20060195720 A1
US 10877087 B1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654